The will of decedent reads thus: "July 16-1925 I Geo. L. H. Dommell from this day on request that at my death every thing that is mine should be turned over to my wife Ivy, such as my home 1060 Columbia Ave all my real a state lots; and properties, money and all personal things and that she should see that Faith Church should get five Hundred dollars, and one thousand dollars put on interest for my boy De Von till he is *Page 511 
of age, and at her death every thing should be turned over to the boy, also request that Mr. Eby Union trust be made executor."
In a declaratory judgment proceeding, the court below, construing testator's expressed intentions, correctly decided: "This instrument was intended as a will, and, consistent with that, the purpose of the maker of it was to dispose of his estate; one can read into it enough to find an intention to do that, regardless of the artless way in which it is expressed. In looking for the testator's 'actual, personal, individual intent' (Tyson's Est., 191 Pa. 218, 225), we find that it is to give to his wife the use of his estate for life, except as to the legacy of five hundred dollars to Faith Church and the one of a thousand dollars to testator's boy De Von; and at her death the principal, of which she may enjoy the income for life, is De Von's."
The decree is affirmed, costs to be paid out of estate of decedent.